

114 S490 IS: Federal Land Freedom Act of 2015
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 490IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Inhofe (for himself, Mrs. Capito, Mr. Crapo, Mr. Cruz, Mr. Lankford, Mr. Lee, Mr. Sessions, Mr. Vitter, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo achieve domestic energy independence by empowering States to control the development and
			 production of all forms of energy on all available Federal land.
	
		1.Short
 titleThis Act may be cited as the Federal Land Freedom Act of 2015.
 2.FindingsCongress finds that— (1)as of the date of enactment of this Act—
 (A)113,000,000 acres of onshore Federal land are open and accessible for oil and natural gas development; and
 (B)approximately 166,000,000 acres of onshore Federal land are off-limits or inaccessible for oil and natural gas development;
 (2)despite the recent oil and natural gas boom in the United States, the number of acres of Federal land leased for oil and natural gas exploration has decreased by 24 percent since 2008;
 (3)in 2013, the Federal Government leased only 36,000,000 acres of Federal land, in contrast to the 131,000,000 acres that were leased in 1984;
 (4)the reduction in leasing of Federal land harms economic growth and Federal revenues; (5)in 2013, it took 197 days to process applications for permits to drill on Federal land; and
 (6)the States have extensive and sufficient regulatory frameworks for permitting oil and natural gas development.
 3.DefinitionsIn this Act:
			(1)Available
 federal landThe term available Federal land means any Federal land that, as of May 31, 2013—
 (A)is located within the boundaries of a State;
 (B)is not held by the United States in trust for the benefit of a federally recognized Indian tribe;
 (C)is not a unit of the National Park System;
 (D)is not a unit of the National Wildlife Refuge System; and
 (E)is not a congressionally designated wilderness area.
 (2)StateThe term State means—
 (A)a State; and
 (B)the District of Columbia.
 (3)State leasing, permitting, and regulatory programThe term State leasing, permitting, and regulatory program means a program established pursuant to State law that regulates the exploration and development of oil, natural gas, and other forms of energy on land located in the State.
			4.State control of
			 energy development and production on all available federal land
			(a)State leasing, permitting, and regulatory
 programsAny State that has established a State leasing, permitting, and regulatory program may— (1)submit to the Secretaries of the Interior, Agriculture, and Energy a declaration that a State leasing, permitting, and regulatory program has been established or amended; and
 (2)seek to transfer responsibility for leasing, permitting, and regulating oil, natural gas, and other forms of energy development from the Federal Government to the State.
 (b)State action authorizedNotwithstanding any other provision of law, on submission of a declaration under subsection (a)(1), the State submitting the declaration may lease, permit, and regulate the exploration and development of oil, natural gas, and other forms of energy on Federal land located in the State in lieu of the Federal Government.
 (c)Effect of State actionAny action by a State to lease, permit, or regulate the exploration and development of oil, natural gas, and other forms of energy pursuant to subsection (b) shall not be subject to, or considered a Federal action, Federal permit, or Federal license under—
 (1)subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the ‘‘Administrative Procedure Act’’);
 (2)the National Historic Preservation Act (16 U.S.C. 470 et seq.);
 (3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or
 (4)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				5.No effect on Federal revenues
 (a)In generalAny lease or permit issued by a State pursuant to section 4 shall include provisions for the collection of royalties or other revenues in an amount equal to the amount of royalties or revenues that would have been collected if the lease or permit had been issued by the Federal Government.
 (b)Disposition of revenuesAny revenues collected by a State from leasing or permitting on Federal land pursuant to section 4 shall be deposited in the same Federal account in which the revenues would have been deposited if the lease or permit had been issued by the Federal Government.
 (c)Effect on State processing feesNothing in this Act prohibits a State from collecting and retaining a fee from an applicant to cover the administrative costs of processing an application for a lease or permit.